Order entered July 26, 2019




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-19-00771-CV

                               ANDREA M. REYES, Appellant

                                                 V.

               GUADALUPE TORRES AND ROSALINDA SILVA, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-17-13110

                                           ORDER
       Before the Court is Daniel C. Perez’s July 16, 2019 agreed motion to withdraw as

counsel for appellant. We GRANT the motion and DIRECT the Clerk of the Court to remove

Mr. Perez as appellant’s counsel. All future communications with appellant shall be directed to

       Andrea M. Reyes
       14234 Heritage Cr., Bldg. C#103
       Farmers Branch, Texas 75234.

       We note that since the filing of the motion, the clerk’s record has been filed. The

reporter’s record remains due August 26, 2019.




                                                      /s/   ROBERT D. BURNS, III
                                                            CHIEF JUSTICE